Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 30, 2014

                                      No. 04-12-00823-CV

                                       Joel M. HAILEY,
                                            Appellant

                                                v.

Joseph PADUH III, Temporary Administrator of the Estate of Joe Perry Corzine, Deceased, and
    Stephen P. Takas Jr., Trustee of the Joe Perry Corzine Trust, and Successor Independent
                    Executor of the Estate of James L. Corzine, Deceased,
                                            Appellees

                       From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2012-PC-0856A
                           Honorable Tom Rickhoff, Judge Presiding

                                         ORDER

        After we granted both appellant and appellee an extension of time to file their respective
motions for rehearing, making the rehearings due June 23, 2014, appellant filed a second,
unopposed motion for extension of time to file a motion for rehearing. In that motion, appellant
states the parties are in ongoing settlement negotiations and need additional time to “work out
the details.” Accordingly, we GRANT appellant’s motion and ORDER appellant to file his
motion for rehearing, if any, on or before July 21, 2014. Appellant is advised that no further
extensions of time to file the motion for rehearing will be granted absent written proof of
extraordinary circumstances.

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court